Tee

seerere irae Aare

Se

—

tee t

bg

rena

Tee

 

Mt }

pone

Case 1:19-cv-03722-DDD-STV Document 27-7 Filed 07/08/20 USDC Colorado Page 1 of 2

US. Departitent of Justice
* United States Marshals Service

Case 1:19-cv-03722-STV Document 7- 8 Filed 02/07/20 USDC Colorado Page lofi

PROCESS, RECEIPT AND RETURN

FILED, rice of Process by U8. Mar shal”

   
   

 
   
   
 
 

structions for Seb

   

 

 

 

 

PLAINTIFF COURT CASE NUMBER

Jehrone D. Falls 1120 JUL 8 PH 3h Lo 19-cv-03722-STV
DEFENDANT TYPE OF PROCESS

ney f ‘on | 4
City of Aurora ‘et al JEFFREY P. CLWELL S/C
NAME OF INDIVIDUAL, COMPANY, CORPORATION, net Rive OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Unknown Police Officers _. CLK
AT} ADDRESS (Street or RED, Apartment No, City Biron BERGE
. . 15151 E. Alameda Pkwy aurora, CO 80012 . .

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME ANIL) ADDRESS BELOW

Jehrone D. Falls

9995 East Harvard Avenue
#R277

Denver, CO 80231

Number of processto be |

 

served with this Form 285 8
Number of ‘parties ta be
served in this cage 8

 

Check for service
onUSA _

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
AU Telephone Numbers, and Estimated Times Available for Service):

*

 

PERSONAL SERVICE ; . -
Signature of Attorney other Originator requesting service on behalf of: (X] PLAINTIFF TELEPHONE NUMBER DATE
_» s/R. Sams, Deputy Clerk . (7 DEFENDANT 303-844-3433 02/07/2020

 

 

 

“SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE :

+
x

 

 

 

T acknowledge receipt for the total | Total Process | District of. * | District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
, (Sign only for USM 285 if more | 2d
than one USM 285 is submitted) | No. II 3 | Ne Bi 3 | . 3/G/
ee rece meme rate ee teem 1. setae cee erties Saar

1 hereby certify and return that WT have personally served ed rT

 

have legal evidence of service IT have executed as sown in "Remarks", the process described on the

individual, company, corporation, ¢tc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

tC] J hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (ifnot shown above)

; laneg. Kal Gil? -
Address (c lete only diffe

‘ent than shown Dy above) |

Ae pity. hy. Ataeney

¥

Date Time

6-0:20 " £330. on

“Signature of U.S Marshal o1 Deputy

Jil GE

 

 

Total Mileage Charges
(inchiding endeavors)

Service Fee

 

 

Forwarding Fee

Amount owed to U.S. Marshal* or
(Amount of Refund*)

Total Charges Advance Deposits

A

 

 

 

 

REMARKS

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18
donee beh

Saat

.
Se

ar
See

ee aan aa

————

ee

 

1a"

”

Case 1:19-cv-03722-DDD-STV Document 27-7 Filed 07/08/20 USDC Colorado Page 2 of 2

 

 

AO 440 (Rev 06/12) Summons na Civil Action (Page 2) . . ™~
Civil Action No. 19-cv-03722-STV : .
PROOF OF SERVICE --
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)
' ¢
This summons for (name of individial and title, if any) ‘ yi, ’ :
was received by me on (date) S ~ /) . 4) .
© I personally served the summons on the individual at (place)
on (date) “or

Additional information regarding attempted service, etc:

 

f

© [left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the “individual’s last known address: or .

AM served the summons on fname of individual) Wan ef Lede aS . who is ,

‘designated by law to accept service of process on behalf of (ola lame of organiz Caton)

on (date) ly - LO: Ll) . 3or .

 

 

t

 

O I returned the summons unexecuted because: 5 or

t
O Other (specify :
My fees are $ for travel and $ ; for services. for a total of $ 0.00

I declare under penalty of perjury that this information is true.

lb _ SDDCE,

Server's. signature

7 feel Oth PU Sue

Printed name and ttle

Ml 190s aL, Dent lo go0y

/Server’ ‘5 address
